

Exhibit 24








POWER OF ATTORNEY






KNOW ALL MEN BY THESE PRESENTS:


That the undersigned Director of Torchmark Corporation does hereby constitute
and appoint Frank M. Svoboda, R. Brian Mitchell and Carol A. McCoy, and each of
them severally, his lawful attorneys and agents, for him and in his name and in
the capacity indicated below, with full power and authority to do any and all
acts and things and to execute any and all instruments which said attorneys and
agents determine may be necessary, advisable, or required to enable the said
Corporation to comply with the Securities Exchange Act of 1934, as amended, and
any rules, regulations, or requirements of the Securities and Exchange
Commission in connection with the Form 10‑K for the fiscal year ended
December 31, 2018. Without limiting the generality of the foregoing, the powers
granted include the power and authority to execute and file the Form 10-K, any
and all amendments to the Form 10‑K and any and all instruments or documents
submitted as a part of or in conjunction with the Form 10‑K. The undersigned
hereby ratifies and confirms his signature as it may be signed by said attorneys
and all that said attorneys and agents shall do or cause to be done by virtue
hereof.


IN WITNESS WHEREOF, the undersigned has executed this Power of Attorney as of
the date indicated below his name.
 
                        
 
 
/s/ Charles E. Adair
 
 
 
Charles E. Adair, Director
 
 
 
Date: February 28, 2019
 
 
 
 
 
 








--------------------------------------------------------------------------------



Exhibit 24




POWER OF ATTORNEY






KNOW ALL MEN BY THESE PRESENTS:


That the undersigned Director of Torchmark Corporation does hereby constitute
and appoint Frank M. Svoboda, R. Brian Mitchell and Carol A. McCoy, and each of
them severally, his lawful attorneys and agents, for him and in his name and in
the capacity indicated below, with full power and authority to do any and all
acts and things and to execute any and all instruments which said attorneys and
agents determine may be necessary, advisable, or required to enable the said
Corporation to comply with the Securities Exchange Act of 1934, as amended, and
any rules, regulations, or requirements of the Securities and Exchange
Commission in connection with the Form 10‑K for the fiscal year ended
December 31, 2018. Without limiting the generality of the foregoing, the powers
granted include the power and authority to execute and file the Form 10-K, any
and all amendments to the Form 10‑K and any and all instruments or documents
submitted as a part of or in conjunction with the Form 10‑K. The undersigned
hereby ratifies and confirms his signature as it may be signed by said attorneys
and all that said attorneys and agents shall do or cause to be done by virtue
hereof.


IN WITNESS WHEREOF, the undersigned has executed this Power of Attorney as of
the date indicated below his name.
 
                        
 
 
/s/ Linda L. Addison
 
 
 
Linda L. Addison, Director
 
 
 
Date: February 28, 2019
 
 
 
 
 
 








--------------------------------------------------------------------------------



Exhibit 24






POWER OF ATTORNEY




KNOW ALL MEN BY THESE PRESENTS:


That the undersigned Director of Torchmark Corporation does hereby constitute
and appoint Frank M. Svoboda, R. Brian Mitchell and Carol A. McCoy, and each of
them severally, his lawful attorneys and agents, for him and in his name and in
the capacity indicated below, with full power and authority to do any and all
acts and things and to execute any and all instruments which said attorneys and
agents determine may be necessary, advisable, or required to enable the said
Corporation to comply with the Securities Exchange Act of 1934, as amended, and
any rules, regulations, or requirements of the Securities and Exchange
Commission in connection with the Form 10‑K for the fiscal year ended
December 31, 2018. Without limiting the generality of the foregoing, the powers
granted include the power and authority to execute and file the Form 10-K, any
and all amendments to the Form 10‑K and any and all instruments or documents
submitted as a part of or in conjunction with the Form 10‑K. The undersigned
hereby ratifies and confirms his signature as it may be signed by said attorneys
and all that said attorneys and agents shall do or cause to be done by virtue
hereof.


IN WITNESS WHEREOF, the undersigned has executed this Power of Attorney as of
the date indicated below his name.
 
                        
 
 
/s/ Marilyn A. Alexander
 
 
 
Marilyn A. Alexander, Director
 
 
 
Date: February 28, 2019
 
 
 
 
 
 








--------------------------------------------------------------------------------



Exhibit 24




POWER OF ATTORNEY






KNOW ALL MEN BY THESE PRESENTS:


That the undersigned Director of Torchmark Corporation does hereby constitute
and appoint Frank M. Svoboda, R. Brian Mitchell and Carol A. McCoy, and each of
them severally, his lawful attorneys and agents, for him and in his name and in
the capacity indicated below, with full power and authority to do any and all
acts and things and to execute any and all instruments which said attorneys and
agents determine may be necessary, advisable, or required to enable the said
Corporation to comply with the Securities Exchange Act of 1934, as amended, and
any rules, regulations, or requirements of the Securities and Exchange
Commission in connection with the Form 10‑K for the fiscal year ended
December 31, 2018. Without limiting the generality of the foregoing, the powers
granted include the power and authority to execute and file the Form 10-K, any
and all amendments to the Form 10‑K and any and all instruments or documents
submitted as a part of or in conjunction with the Form 10‑K. The undersigned
hereby ratifies and confirms his signature as it may be signed by said attorneys
and all that said attorneys and agents shall do or cause to be done by virtue
hereof.


IN WITNESS WHEREOF, the undersigned has executed this Power of Attorney as of
the date indicated below his name.
 
                        
 
 
/s/ Cheryl D. Alston
 
 
 
Cheryl D. Alston, Director
 
 
 
Date: February 28, 2019
 
 
 
 
 
 

        





--------------------------------------------------------------------------------



Exhibit 24






POWER OF ATTORNEY






KNOW ALL MEN BY THESE PRESENTS:


That the undersigned Director of Torchmark Corporation does hereby constitute
and appoint Frank M. Svoboda, R. Brian Mitchell and Carol A. McCoy, and each of
them severally, his lawful attorneys and agents, for him and in his name and in
the capacity indicated below, with full power and authority to do any and all
acts and things and to execute any and all instruments which said attorneys and
agents determine may be necessary, advisable, or required to enable the said
Corporation to comply with the Securities Exchange Act of 1934, as amended, and
any rules, regulations, or requirements of the Securities and Exchange
Commission in connection with the Form 10‑K for the fiscal year ended
December 31, 2018. Without limiting the generality of the foregoing, the powers
granted include the power and authority to execute and file the Form 10-K, any
and all amendments to the Form 10‑K and any and all instruments or documents
submitted as a part of or in conjunction with the Form 10‑K. The undersigned
hereby ratifies and confirms his signature as it may be signed by said attorneys
and all that said attorneys and agents shall do or cause to be done by virtue
hereof.


IN WITNESS WHEREOF, the undersigned has executed this Power of Attorney as of
the date indicated below his name.
 
    
 
 
/s/ David L. Boren
 
 
 
David L. Boren, Director
 
 
 
Date: February 28, 2019
 
 
 
 
 
 

        





--------------------------------------------------------------------------------



Exhibit 24




POWER OF ATTORNEY






KNOW ALL MEN BY THESE PRESENTS:


That the undersigned Director of Torchmark Corporation does hereby constitute
and appoint Frank M. Svoboda, R. Brian Mitchell and Carol A. McCoy, and each of
them severally, his lawful attorneys and agents, for her and in her name and in
the capacity indicated below, with full power and authority to do any and all
acts and things and to execute any and all instruments which said attorneys and
agents determine may be necessary, advisable, or required to enable the said
Corporation to comply with the Securities Exchange Act of 1934, as amended, and
any rules, regulations, or requirements of the Securities and Exchange
Commission in connection with the Form 10‑K for the fiscal year ended
December 31, 2018. Without limiting the generality of the foregoing, the powers
granted include the power and authority to execute and file the Form 10-K, any
and all amendments to the Form 10‑K and any and all instruments or documents
submitted as a part of or in conjunction with the Form 10‑K. The undersigned
hereby ratifies and confirms her signature as it may be signed by said attorneys
and all that said attorneys and agents shall do or cause to be done by virtue
hereof.
 
IN WITNESS WHEREOF, the undersigned has executed this Power of Attorney as of
the date indicated below her name.
 
                        
 
 
 /s/ Jane M. Buchan
 
 
 
Jane M. Buchan, Director
 
 
 
Date: February 28, 2019
 
 
 
 
 
 

    





--------------------------------------------------------------------------------



Exhibit 24






POWER OF ATTORNEY






KNOW ALL MEN BY THESE PRESENTS:


That the undersigned Director of Torchmark Corporation does hereby constitute
and appoint Frank M. Svoboda, R. Brian Mitchell and Carol A. McCoy, and each of
them severally, his lawful attorneys and agents, for him and in his name and in
the capacity indicated below, with full power and authority to do any and all
acts and things and to execute any and all instruments which said attorneys and
agents determine may be necessary, advisable, or required to enable the said
Corporation to comply with the Securities Exchange Act of 1934, as amended, and
any rules, regulations, or requirements of the Securities and Exchange
Commission in connection with the Form 10‑K for the fiscal year ended
December 31, 2018. Without limiting the generality of the foregoing, the powers
granted include the power and authority to execute and file the Form 10-K, any
and all amendments to the Form 10‑K and any and all instruments or documents
submitted as a part of or in conjunction with the Form 10‑K. The undersigned
hereby ratifies and confirms his signature as it may be signed by said attorneys
and all that said attorneys and agents shall do or cause to be done by virtue
hereof.
 
IN WITNESS WHEREOF, the undersigned has executed this Power of Attorney as of
the date indicated below his name.
 
                            
 
 
/s/ Robert W. Ingram
 
 
 
Robert W. Ingram, Director
 
 
 
Date: February 28, 2019
 
 
 
 
 
 










--------------------------------------------------------------------------------



Exhibit 24




POWER OF ATTORNEY




 
KNOW ALL MEN BY THESE PRESENTS:
 
That the undersigned Director of Torchmark Corporation does hereby constitute
and appoint Frank M. Svoboda, R. Brian Mitchell and Carol A. McCoy, and each of
them severally, his lawful attorneys and agents, for him and in his name and in
the capacity indicated below, with full power and authority to do any and all
acts and things and to execute any and all instruments which said attorneys and
agents determine may be necessary, advisable, or required to enable the said
Corporation to comply with the Securities Exchange Act of 1934, as amended, and
any rules, regulations, or requirements of the Securities and Exchange
Commission in connection with the Form 10‑K for the fiscal year ended
December 31, 2018. Without limiting the generality of the foregoing, the powers
granted include the power and authority to execute and file the Form 10-K, any
and all amendments to the Form 10‑K and any and all instruments or documents
submitted as a part of or in conjunction with the Form 10‑K. The undersigned
hereby ratifies and confirms his signature as it may be signed by said attorneys
and all that said attorneys and agents shall do or cause to be done by virtue
hereof.
 
IN WITNESS WHEREOF, the undersigned has executed this Power of Attorney as of
the date indicated below his name.
 
                        
 
 
 /s/ Steven P. Johnson
 
 
 
Steven P. Johnson, Director
 
 
 
Date: February 28, 2019
 
 
 
 
 
 



    


        





--------------------------------------------------------------------------------



Exhibit 24




    
POWER OF ATTORNEY




 
KNOW ALL MEN BY THESE PRESENTS:
 
That the undersigned Director of Torchmark Corporation does hereby constitute
and appoint Frank M. Svoboda, R. Brian Mitchell and Carol A. McCoy, and each of
them severally, his lawful attorneys and agents, for him and in his name and in
the capacity indicated below, with full power and authority to do any and all
acts and things and to execute any and all instruments which said attorneys and
agents determine may be necessary, advisable, or required to enable the said
Corporation to comply with the Securities Exchange Act of 1934, as amended, and
any rules, regulations, or requirements of the Securities and Exchange
Commission in connection with the Form 10‑K for the fiscal year ended
December 31, 2018. Without limiting the generality of the foregoing, the powers
granted include the power and authority to execute and file the Form 10-K, any
and all amendments to the Form 10‑K and any and all instruments or documents
submitted as a part of or in conjunction with the Form 10‑K. The undersigned
hereby ratifies and confirms his signature as it may be signed by said attorneys
and all that said attorneys and agents shall do or cause to be done by virtue
hereof.
 
IN WITNESS WHEREOF, the undersigned has executed this Power of Attorney as of
the date indicated below his name.
 
                        
 
 
/s/ Darren M. Rebelez
 
 
 
Darren M. Rebelez, Director
 
 
 
Date: February 28, 2019
 
 
 
 
 
 

        





--------------------------------------------------------------------------------



Exhibit 24




POWER OF ATTORNEY
 




KNOW ALL MEN BY THESE PRESENTS:
 
That the undersigned Director of Torchmark Corporation does hereby constitute
and appoint Frank M. Svoboda, R. Brian Mitchell and Carol A. McCoy, and each of
them severally, his lawful attorneys and agents, for him and in his name and in
the capacities indicated below, with full power and authority to do any and all
acts and things and to execute any and all instruments which said attorneys and
agents determine may be necessary, advisable, or required to enable the said
Corporation to comply with the Securities Exchange Act of 1934, as amended, and
any rules, regulations, or requirements of the Securities and Exchange
Commission in connection with the Form 10‑K for the fiscal year ended
December 31, 2018. Without limiting the generality of the foregoing, the powers
granted include the power and authority to execute and file the Form 10-K, any
and all amendments to the Form 10‑K and any and all instruments or documents
submitted as a part of or in conjunction with the Form 10‑K. The undersigned
hereby ratifies and confirms his signature as it may be signed by said attorneys
and all that said attorneys and agents shall do or cause to be done by virtue
hereof.
 
IN WITNESS WHEREOF, the undersigned has executed this Power of Attorney as of
the date indicated below his name.
 
                            
 
 
/s/ Lamar C. Smith
 
 
 
Lamar C. Smith, Director
 
 
 
Date: February 28, 2019
 
 
 
 
 
 

    





--------------------------------------------------------------------------------



Exhibit 24




POWER OF ATTORNEY






KNOW ALL MEN BY THESE PRESENTS:


That the undersigned Director of Torchmark Corporation does hereby constitute
and appoint Frank M. Svoboda, R. Brian Mitchell and Carol A. McCoy, and each of
them severally, his lawful attorneys and agents, for him and in his name and in
the capacity indicated below, with full power and authority to do any and all
acts and things and to execute any and all instruments which said attorneys and
agents determine may be necessary, advisable, or required to enable the said
Corporation to comply with the Securities Exchange Act of 1934, as amended, and
any rules, regulations, or requirements of the Securities and Exchange
Commission in connection with the Form 10‑K for the fiscal year ended
December 31, 2018. Without limiting the generality of the foregoing, the powers
granted include the power and authority to execute and file the Form 10-K, any
and all amendments to the Form 10‑K and any and all instruments or documents
submitted as a part of or in conjunction with the Form 10‑K. The undersigned
hereby ratifies and confirms his signature as it may be signed by said attorneys
and all that said attorneys and agents shall do or cause to be done by virtue
hereof.


IN WITNESS WHEREOF, the undersigned has executed this Power of Attorney as of
the date indicated below his name.
 
                        
 
 
/s/ Mary E. Thigpen
 
 
 
Mary E. Thigpen, Director
 
 
 
Date: February 28, 2019
 
 
 
 
 
 








--------------------------------------------------------------------------------



Exhibit 24






POWER OF ATTORNEY
 




KNOW ALL MEN BY THESE PRESENTS:
 
That the undersigned Director of Torchmark Corporation does hereby constitute
and appoint Frank M. Svoboda, R. Brian Mitchell and Carol A. McCoy, and each of
them severally, his lawful attorneys and agents, for him and in his name and in
the capacity indicated below, with full power and authority to do any and all
acts and things and to execute any and all instruments which said attorneys and
agents determine may be necessary, advisable, or required to enable the said
Corporation to comply with the Securities Exchange Act of 1934, as amended, and
any rules, regulations, or requirements of the Securities and Exchange
Commission in connection with the Form 10‑K for the fiscal year ended
December 31, 2018. Without limiting the generality of the foregoing, the powers
granted include the power and authority to execute and file the Form 10-K, any
and all amendments to the Form 10‑K and any and all instruments or documents
submitted as a part of or in conjunction with the Form 10‑K. The undersigned
hereby ratifies and confirms his signature as it may be signed by said attorneys
and all that said attorneys and agents shall do or cause to be done by virtue
hereof.
 
IN WITNESS WHEREOF, the undersigned has executed this Power of Attorney as of
the date indicated below his name.
 
                         
 
 
/s/ Paul J. Zucconi
 
 
 
Paul J. Zucconi, Director
 
 
 
Date: February 28, 2019
 
 
 
 
 
 

    





--------------------------------------------------------------------------------



Exhibit 24






POWER OF ATTORNEY
 




KNOW ALL MEN BY THESE PRESENTS:
 
That the undersigned Officer and Director of Torchmark Corporation does hereby
constitute and appoint Frank M. Svoboda, R. Brian Mitchell and Carol A. McCoy,
and each of them severally, his lawful attorneys and agents, for him and in his
name and in the capacity indicated below, with full power and authority to do
any and all acts and things and to execute any and all instruments which said
attorneys and agents determine may be necessary, advisable, or required to
enable the said Corporation to comply with the Securities Exchange Act of 1934,
as amended, and any rules, regulations, or requirements of the Securities and
Exchange Commission in connection with the Form 10‑K for the fiscal year ended
December 31, 2018. Without limiting the generality of the foregoing, the powers
granted include the power and authority to execute and file the Form 10-K, any
and all amendments to the Form 10‑K and any and all instruments or documents
submitted as a part of or in conjunction with the Form 10‑K. The undersigned
hereby ratifies and confirms his signature as it may be signed by said attorneys
and all that said attorneys and agents shall do or cause to be done by virtue
hereof.
 
IN WITNESS WHEREOF, the undersigned has executed this Power of Attorney as of
the date indicated below his name.
 
                                
    
 
 
/s/ Gary L. Coleman
 
 
 
Gary L. Coleman
 
 
Co-Chairman and Chief Executive Officer and Director
 
 
Date: February 28, 2019
 
 
 
 
 
 








--------------------------------------------------------------------------------



Exhibit 24




POWER OF ATTORNEY
 




KNOW ALL MEN BY THESE PRESENTS:
 
That the undersigned Officer of Torchmark Corporation does hereby constitute and
appoint R. Brian Mitchell and Carol A. McCoy, and each of them severally, his
lawful attorneys and agents, for him and in his name and in the capacity
indicated below, with full power and authority to do any and all acts and things
and to execute any and all instruments which said attorneys and agents determine
may be necessary, advisable, or required to enable the said Corporation to
comply with the Securities Exchange Act of 1934, as amended, and any rules,
regulations, or requirements of the Securities and Exchange Commission in
connection with the Form 10‑K for the fiscal year ended December 31, 2018.
Without limiting the generality of the foregoing, the powers granted include the
power and authority to execute and file the Form 10-K, any and all amendments to
the Form 10‑K and any and all instruments or documents submitted as a part of or
in conjunction with the Form 10‑K. The undersigned hereby ratifies and confirms
his signature as it may be signed by said attorneys and all that said attorneys
and agents shall do or cause to be done by virtue hereof.
 
IN WITNESS WHEREOF, the undersigned has executed this Power of Attorney as of
the date indicated below his name.
 
                        




 
 
/s/ Frank M. Svoboda
 
 
 
Executive Vice President and
 
 
 
Chief Financial Officer
 
 
 
Date: February 28, 2019
 
 
 
 
 
 



        





--------------------------------------------------------------------------------



Exhibit 24






POWER OF ATTORNEY
 




KNOW ALL MEN BY THESE PRESENTS:


That the undersigned Officer and Director of Torchmark Corporation does hereby
constitute and appoint Frank M. Svoboda, R. Brian Mitchell and Carol A. McCoy,
and each of them severally, his lawful attorneys and agents, for him and in his
name and in the capacity indicated below, with full power and authority to do
any and all acts and things and to execute any and all instruments which said
attorneys and agents determine may be necessary, advisable, or required to
enable the said Corporation to comply with the Securities Exchange Act of 1934,
as amended, and any rules, regulations, or requirements of the Securities and
Exchange Commission in connection with the Form 10‑K for the fiscal year ended
December 31, 2018. Without limiting the generality of the foregoing, the powers
granted include the power and authority to execute and file the Form 10-K, any
and all amendments to the Form 10‑K and any and all instruments or documents
submitted as a part of or in conjunction with the Form 10‑K. The undersigned
hereby ratifies and confirms his signature as it may be signed by said attorneys
and all that said attorneys and agents shall do or cause to be done by virtue
hereof.
 
IN WITNESS WHEREOF, the undersigned has executed this Power of Attorney as of
the date indicated below his name.
 
                        
 
 
/s/ Larry M. Hutchison
 
 
 
Larry M. Hutchison,
 
 
 
Co-Chairman and Chief Executive Officer and Director
 
 
 
Date: February 28, 2019
 
 
 
 
 
 

        





